Citation Nr: 1748487	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for arthritis of the hands.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for sleep apnea. 

5. Entitlement to an initial rating in excess of 50 percent prior to May 14, 2014 and in excess of 70 percent thereafter for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1989 to February 2005.

These matters come to the Board of Veterans' Appeals (Board) from November 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board previously remanded these matters in July 2015 for further development.  They have now returned for adjudication.

The Board previously considered the November 2008 rating decision to be final.  Upon closer review, the Veteran filed a request to reopen the claims in April 2009.  As this request was within one year of the original denial, it could be an effective notice of disagreement rather than a request to reopen.  Although the April 2009 correspondence was not labelled notice of disagreement, it did indicate a disagreement with the prior decision and a request for reconsideration.  In addition, considering the April 2009 correspondence as a notice of disagreement would be the more Veteran friendly approach.  Accordingly, the April 2009 correspondence will be considered a notice of disagreement and the Veteran's claim has not previously been final.  New and material evidence is thus not necessary for the claims on appeal.

The issue of entitlement to service connection for GERD and sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran had a chronic headache disorder during the pendency of the claim.

2. The weight of the evidence is against a finding that the Veteran had arthritis of the hands during the pendency of the claim.

3. The weight of the evidence is against a finding that the Veteran's psychiatric symptoms caused total occupational and social impairment at any point on appeal or caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to May 14, 2014.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for entitlement to service connection for arthritis of the hands have not been met. 38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for an increased rating in excess of 50 percent prior to May 14, 2014 and in excess of 70 percent thereafter for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

I. Migraine Headaches

The Veteran's post-service medical records did not include treatment for or a diagnosis of chronic headaches or migraines at any point during the appeal period.  Nor has the Veteran attested to having chronic headaches after service to fill this gap.  Merely filing a claim for service connection is not evidence that one has a disability.  As service connection can only be granted for conditions occurring at or after the time the Veteran files his claim, it cannot be established here.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

It is acknowledged that the service records indicated that the Veteran reported a history of headaches at discharge.  As mentioned above, however, service connection cannot be granted unless there is a present disability.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for headaches must therefore be denied.

II. Arthritis of the Hands

The Veteran has been diagnosed with a number of conditions of the hands including eczema, xerosis, onychomycosis, warts, hyperhidrosis, and carpel tunnel syndrome.  These have been addressed in previous Board decision or RO rating decisions and are not on appeal.  

The post-service medical records did not indicate treatment for or a diagnosis of arthritis of the hands.  Indeed, an October 2008 X-Ray noted a mostly normal bone structure of the hand and no arthritis.  

The Veteran reported having hand arthritis at his exit examination.  The examiner did not ratify this diagnosis and the record does not contain objective evidence from which arthritis could be diagnosed retrospectively, such as X-Rays.  The Veteran is competent to testify as to pain or joint pain, but arthritis requires objective medical evidence, such as imaging, to diagnose, and is not amenable to mere lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The medical record included a September 2009 neurological report that stated "[w]as getting PT for range of movement due to arthritis in hands."  Although this report mentioned arthritis, the medical student was not diagnosing arthritis, he was repeating a reported history.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  In this case, the history appears unsupported as the record did not indicate that the Veteran was receiving physical therapy for hand arthritis.  In addition, the medical student performed an evaluation of the Veteran and noted hyperhidrosis of the hands, but nothing that would support arthritis of the hand.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral hand arthritis must therefore be denied.

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

When evaluating a mental disorder, VA considers the frequency, severity, and duration of psychiatric symptoms.  VA assigns an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The schedule for rating mental disorders, including PTSD, is set forth in 38 C.F.R. § 4.130.  The ratings are as follows:

[100 percent:] Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

[70 percent:] Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  "[A] veteran may only qualify for a given disability rating under [38 C.F.R. § 4.130] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Various psychiatric evaluations from the Veteran's medical files dated from the time of claim to 2010 indicated that the Veteran had been in outpatient treatment for a combination of depression and anxiety since 2005.  The Veteran's symptoms from 2005 to 2010 included depressed mood, inability to sleep, feelings of hopelessness, and increased anger and violence towards others.  The Veteran had multiple stressors such as being evicted, unemployment, the death of his mother, and his wife's psychiatric disorder.

The Veteran was afforded a VA psychiatric examination in June 2011.  The examiner diagnosed the Veteran with major depressive episodes, recurrent, mild and generalized anxiety disorder.  The examiner noted that the Veteran was clean and casually dressed and cooperative towards the examiner.  The Veteran reported that he has greater anger control issues when frustrated with his family.  He also believed that his anxiety and depression were greater than two years previously because his situation had not improved.  The examiner opined that the Veteran's symptoms were transient and mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran submitted to Social Security a "Mental Impairment Residual Functional Capacity Questionnaire" prepared by his representative and completed by a psychologist in March 2012.  The psychologist diagnosed the Veteran with major depression, generalized, anxiety disorder, panic disorder, and agoraphobia.  She assigned a global assessment of functioning score of 40.  She reported symptoms of loss of interest; appetite disturbance; decreased energy; thoughts of suicide; blunt, flat or inappropriate affect; feelings of guilt or worthlessness; generalized persistent anxiety; difficulty thinking or concentrating; emotional withdrawal or isolation; a persistent irrational fear of a specific object, activity or situation; sleep disturbance; and recurrent severe panic attacks manifested by a sudden, unpredictable onset of intense apprehension on average of a minimum of once a week.  The psychologist stated that the Veteran's functioning at employment would be limited by (1) needing to take care of his wife's illness, (2) extreme fatigue and depression limiting length of work, and (3) difficulty maintaining energy for extended periods of time.  The psychologist opined that the Veteran had moderate to marked functional limitations, but not extreme.  

The Veteran was afforded a VA psychiatric examination in May 2014.  The Veteran was diagnosed with unspecified depressive disorder with anxious distress, which the examiner described as frequent, moderate to severe symptoms of depression and anxiety.  She identified symptoms of depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened effect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  She also opined that these symptoms would result in occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was able to care for his own personal finances and activities of daily living.  The Veteran also reported that his symptoms had worsened since his last examination due to ongoing problems related to his wife's schizophrenia.  

The Veteran had a psychiatric examination in July 2014 for Social Security Administration purposes.  The Veteran reported nightmares and memories of his combat experiences, depressed mood, insomnia, fluctuating appetite, decreased energy trouble concentrating and decreased interest in normal activities.  The Veteran stated that he experienced visual hallucinations, but only twice.  He had felt suicidal in the past, but not currently.  He stated that he could not drive due to anxiety, but was otherwise able to handle the normal activities of daily living.  

The examiner reported that the Veteran was neatly and casually groomed, made good eye contact and was generally cooperative.  There was no psychomotor agitation or retardation.  The Veteran's thought process was coherent and organized.

The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified and depressive disorder, not otherwise specified.  He reported a global assessment of functioning score of 50.  The evaluation demonstrated some cognitive disorder.  From a psychiatric standpoint, the examiner expected the Veteran's condition to improve in the next twelve months.  Based upon the evaluation, the examiner opined that the Veteran (1) was able to understand, remember, and carry out simple one or two-step job instructions; (2) was able to do detailed and complex instructions; (3) was mildly limited in his ability to interact with coworkers and the public; (4) was mildly limited in his ability to maintain concentration and attention; (5) was mildly limited in his ability to accept instructions from supervisors; (6) was mildly limited in his ability to maintain regular attendance in the work place and perform work activities on a constant basis; and (7) was mildly limited in his ability to perform work activities without special or additional  supervision.

The Veteran was afforded a VA psychiatric examination in October 2014.  The examiner diagnosed the Veteran with unspecified depressive disorder with anxious distress, which she described as frequent, moderate to severe symptoms of depression and anxiety.  She identified symptoms of depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened effect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  She also opined that these symptoms would result in occupational and social impairment with reduced reliability and productivity.  

At the examination, the Veteran was on time, had good grooming and hygiene, demonstrated no evidence of thought disorder, cognitive deficits or gross memory impairments, was cooperative, alert and oriented in all spheres, and his mood appeared to be euthymic or positive during the examination.  The Veteran denied suicidal or homicidal ideation or intent, manic or hypomanic symptoms, and psychotic symptoms.  The Veteran reported that he was able to care for his own finances and activities of daily living.  The examiner reported that the Veteran functioned at approximately the same level as discussed in the May 2014 examination.

The weight of the evidence indicates that the Veteran does not have total occupational and social impairment and has not had total impairment at any point during the pendency of his claims.  The examinations and medical records described above did not identify symptoms such as gross impairment in thought process, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Nor do the examinations or medical records identify symptoms of similar quality.  Although the Veteran suffered and suffers from some functional limitation, the symptoms have not caused total occupational and social impairment.    A 100 percent rating is not appropriate.

The Veteran has already been rated at the next level possible, the 70 percent level, since May 14, 2014.  An increased rating from May 14, 2014 is therefore inappropriate.

The Veteran's last VA examination was in October 2014, which was approximately three years ago.  An updated examination, however, is not necessary as multiple examinations indicated that the Veteran's psychiatric disorder was stable, and the Veteran has not contended that it has gotten worse.

Prior to May 14, 2014, the Veteran was rated only at the 50 percent level.  A 70 percent rating, however, is not appropriate for this time period.  The early medical records, the 2011 VA examination, and the March 2012 Social Security submission did not describe symptoms that caused occupational and social impairment with deficiencies in most areas.  Indeed, the 2011 examiner explicitly opined that the Veteran's symptoms were only mild and transitory.  The Veteran's examinations and records did not include symptoms such as obsessional rituals; intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and the inability to establish and maintain effective relationships.

The Board acknowledges that the Veteran has reported thoughts of suicide as part of his March 2012 assessment for Social Security benefits.  Suicidal ideation is a symptom contemplated by a 70 percent disability rating.  However, aside from this single notation, there are no other findings of suicidal ideation, intent, or plan.  The facts of this case to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the Court held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130 ).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23. 

This case is distinguishable from Bankhead because, in this case, the Veteran has not had multiple instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, he made the single reference of suicidal ideation during the course of an examination.  There are no other treatment records or reports preceding or following that examination that make any reference or discussion of suicidal ideation.  A July 2014 report only refers to a past history of suicidal ideation but not currently.  Based on the facts of this case, the since report of suicidal ideation does not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a less degree of impairment that is contemplated by the 50 percent rating assigned.

In addition to the single reference to suicidal ideation, the examinations and records did indicate that the Veteran had at least some symptoms identified in the 70 percent level, such as impaired impulse control and difficulty in adapting to stressful circumstances.  These symptoms, however, did not result in occupational and social impairment with deficiencies in most areas.  The Veteran's worst symptoms for the period were described in the questionnaire submitted to Social Security.  But even that evaluation did not rise to the level of functional impairment in most areas, as it reflected at most functional impairment in some areas.  Moreover, the psychologist opined that the primary reason for the Veteran's functional impairment was the need to take care of his wife.  Although the Veteran's commitment to his wife is certainly admirable, the functional impairment must be due to his psychiatric symptoms for a higher rating.

The Veteran did have a number of other symptoms, but those symptoms are contained within the 50 percent or lower ratings.  A 70 percent rating is not appropriate for the period prior to May 14, 2014.  As the Veteran has already been rated at the next highest level, 50 percent, an increased rating prior to May 14, 2014 is inappropriate.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for arthritis of the hands is denied.

Entitlement to an initial rating in excess of 50 percent prior to May 14, 2014 and in excess of 70 percent thereafter for an acquired psychiatric disorder is denied.


REMAND

The Veteran has been diagnosed as having obstructive sleep apnea. Service records indicated a complaint of snoring during service, which the Veteran contends was a symptom of sleep apnea during service.  A remand is therefore necessary to obtain a VA opinion on whether the complaint of snoring reflected an in-service onset of sleep apnea.  

With respect to his GERD claim, the Veteran stated in June 2008 that his reflux was caused or aggravated by taking naproxen for arthritis pain.  At the time of the original denial, the Veteran was not service connected for arthritis, but he is now for some joints.  An examination is therefore necessary for an opinion as to whether the Veteran's reflux condition, if any, was caused or aggravated by medication for his service connected arthritis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate medical professional for obstructive sleep apnea.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner.  After reviewing the claims folder and performing any appropriate testing, the examiner should diagnose all sleep disorders suffered by the Veteran and then opine on:

(a) For each diagnosed sleep disorder, is it at least as likely as not (i.e. a 50 percent or greater probability) that the disorder was incurred in, caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service.  The examiner should consider in particular the Veteran's service record that indicated the Veteran had complained of snoring in service.  

(b) For each diagnosed sleep disorder, is it at least as likely as not that the sleep disorder was (i) caused or (ii) aggravated by any service-connected disability, to include the Veteran's psychiatric disorders and the pain from the Veteran's service-connected arthritis, and any medication the Veteran took for a service-connected condition.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. Schedule the Veteran for an examination with an appropriate medical professional for GERD.  Forward the Veteran's claims folder, including a copy of this remand, to the examiner.  After reviewing the claims folder and performing any appropriate testing, the examiner should diagnose all reflux disorders suffered by the Veteran and then opine on:

For each diagnosed reflux disorder, is it at least as likely as not that the disorder was (i) caused or (ii) aggravated by any service-connected disability, to include the Veteran's psychiatric disorders and the medication for the Veteran's service-connected arthritis.  

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


